Citation Nr: 0426424	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for plantar fasciitis, 
right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from December 1997 to June 
2002.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  In that determination, the 
RO, in pertinent part, denied claims of entitlement to 
service connection for cervical strain and for plantar 
fasciitis, right foot.  The veteran disagreed with those 
determinations in September 2002.  Following issuance of a 
statement of the case (SOC) in March 2003, the veteran's 
timely substantive appeal was received in April 2003.

During the pendency of this appeal, the veteran also sought 
service connection for residuals of facial trauma, to include 
scarring, and loss of teeth.  Those claims were denied in 
March 2003.  The record before the Board does not reflect 
that the veteran disagreed with or appealed those 
determinations, and those claims are not before the Board for 
appellate review.

The issue of entitlement to service connection for a disorder 
of the cervical spine is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all identified evidence relevant to the 
claim has been obtained.

2.  The preponderance of the medical evidence establishes 
that the veteran has right foot pain which has been medically 
attributed to right Achilles tendonitis, for which service 
connection has been granted, rated as right ankle strain, but 
the veteran does not currently have a chronic foot disability 
medically diagnosed as plantar fasciitis.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
plantar fasciitis, right foot, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.306, 3.309, 4.14 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for plantar fasciitis of the right foot.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claim in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claim of entitlement to service connection for plantar 
fasciitis, right foot.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  Accordingly, compliance with the 
provisions of the VCAA in regard to those claims is addressed 
below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When the veteran submitted his initial claim, he was notified 
of the basic provisions of the VCAA, and, in particular, was 
notified that he should identify or submit any evidence he 
had or was aware of that might substantiate his claim.  The 
veteran signed a statement, submitted in February 2002, 
reflecting that he had been advised that he should submit all 
evidence pertinent to his claim or authorize VA to obtain it, 
that he would be scheduled for examination, and that he 
understood VA's duty to assist him.  In a June 2002 rating 
decision, the RO set out the criteria for service connection.  
In a March 2003 SOC, the RO again set forth the criteria for 
service connection, and provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  

The veteran was afforded medical examinations in March 2002, 
prior to his service discharge, and in January 2003.  The 
veteran's service medical records which have been obtained 
appear complete, and are voluminous.  The veteran has not 
identified any additional private or VA clinical records 
which have not already been associated with the claims file.  


It has been more than one year since the RO advised the 
claimant of the complete text of 38 C.F.R. § 3.159.  The 
Board may complete appellate review of this claim.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, the veteran 
has been afforded multiple opportunities to submit or 
identify evidence during the pendency of this claim, and the 
RO has obtained all available evidence identified by the 
veteran.

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the veteran was initially advised of VA's 
duties to assist him, and of other provisions of the VCAA 
generally, in February 2002, when he submitted his claim.  
The veteran was thereafter again notified of the criteria for 
service connection, as well as being advised of the evidence 
of record, the efforts made to assist him, and the evidence 
lacking to substantiate the claim, at the time of the initial 
AOJ decision.  The veteran was then again advised of the 
provisions of the VCAA, through the complete text of 
38 C.F.R. § 3.159.  

The notices provided to the veteran clearly satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claim.  The 
notifications to the veteran have clearly advised him that he 
could identify or submit any relevant evidence, and notified 
him what evidence VA would attempt to obtain or had obtained 
on his behalf, what evidence he would have to obtain, and 
what his responsibilities in developing his claim was.  

Here, the Board finds that the timing of the VCAA notice, as 
well as the content of the VCAA notice, complied with the 
requirements of the VCAA.  If there was any defect with 
respect to the timing or content of the VCAA notices, that 
defect was harmless error.  The content as well as the timing 
of the notices provided fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA, in 
March 2003.  The Board finds that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim for 
service connection at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual background

The veteran's service medical records reflect that, in 
February 1999, the veteran sought treatment for pain in the 
area of the right Achilles tendon.  Achilles tendonitis was 
the assigned diagnosis.  Service medical records are 
otherwise devoid of evidence of treatment of right foot pain.  

Following the veteran's submission of a February 2002 claim, 
the veteran was afforded pre-discharge VA examination, 
including examination of the right foot.  

On VA examinations conducted in March 2002, the veteran had 
mild callosities at the plantar aspect of each foot.  He had 
good weight and non-weight-bearing alignment of the Achilles 
tendon bilaterally.  There was tenderness to palpation of the 
right heel.  Sensory examination to light touch was normal.  
The veteran reported pain in his right foot when walking.  
The visualized skeletal structures of the right foot were 
unremarkable and the radiologic examination was interpreted 
as disclosing a normal right foot.  The examiner described 
the condition as tenderness of the right heel, and assigned a 
diagnosis of plantar fasciitis, right foot.

The veteran again underwent VA examination in January 2003.  
At that time, the veteran had pain at the insertion of the 
Achilles tendon into the calcaneus on the back of the right 
foot.  He reported pain in the back of the foot with 
excessive walking while bearing weight, or after standing for 
over four hours.  There were no signs of synovitis in the 
toes.  There was a small protuberance at the insertion of the 
Achilles tendon on both feet.  Radiologic examination of the 
foot disclosed no evidence of arthritis or calcaneal 
spurring.  The examiner concluded that there was no evidence 
of plantar fasciitis.  A diagnosis of chronic right Achilles 
tendonitis was assigned.  

Applicable law and regulations

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  The basic elements of a service 
connection claim may be demonstrated in different ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  38 
C.F.R. § 3.303(a).  Thus, for example, service connection may 
be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).  

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).

 Analysis

The veteran's February 2002 claim for compensation indicated 
only that the veteran was seeking service connection for a 
right ankle disorder; the veteran did not claim that a right 
foot disorder was present.  At the time of a pre-service 
discharge VA examination in February 2002, a diagnosis of 
plantar fasciitis was assigned for findings of right heel 
pain.  

Although the veteran had not listed right foot pain as a 
disorder for which he was seeking service connection, the RO 
addressed the diagnosis of plantar fasciitis in the rating 
decision, and denied service connection for that disorder, on 
the basis that the veteran's service medical records did not 
disclose any history of plantar fasciitis, and this finding 
appeared to be a one-time finding rather than a chronic 
disorder.

The veteran voiced disagreement, stating that service 
connection for plantar fasciitis should be granted.  Findings 
of right heel pain were present on VA examination conducted 
in January 2003, and a diagnosis of Achilles tendonitis was 
assigned for that complaint.  The RO granted service 
connection for that disorder, listed as right ankle strain, 
by a rating decision issued in March 2003. 

In his April 2003 substantive appeal, the veteran stated, "I 
have pain in the back of my foot with excessive walking, 
carrying weight, or standing for over four (4) hours."  The 
veteran contended that he was entitled to service connection 
for plantar fasciitis.

Service connection has been granted for right foot pain 
diagnosed as right Achilles tendonitis.  There is no current 
medical diagnosis of plantar fasciitis, as the examiner who 
conducted the most recent VA examination determined that 
Achilles tendonitis was the appropriate diagnosis.  In any 
event, the veteran has been granted service connection for a 
disability manifested by pain in the back of the foot, 
although the cause thereof has been attributed to Achilles 
tendonitis rather than plantar fasciitis.  The veteran does 
not contend that he has any symptoms of right foot disability 
other than pain in the Achilles tendon.  There was no heel 
pain on recent examination.  The veteran has been granted 
service connection for a disability manifested by right foot 
pain, and the service-connected disability has been 
characterized as right Achilles tendonitis.  The veteran has 
not offered any reason as to why he should be granted service 
connection for both right Achilles tendonitis and right 
plantar fasciitis.  

There is no medical evidence that the veteran has chronic 
plantar fasciitis.  In the absence of medical diagnosis of a 
claimed disability, service connection cannot be granted for 
the claimed disability.  Rabideau, supra.  While a diagnosis 
of plantar fasciitis was entered at the time of a February 
2002 VA examination, a one-time diagnosis is not sufficient 
to meet the criteria for service connection, which requires 
evidence of current disability.  38 C.F.R. § 3.303; Rabideau.  

The only evidence to support a finding that the veteran has a 
current disability due to plantar fasciitis is the veteran's 
statement that he continues to suffer from right foot pain, 
and his statement that he believes he has plantar fasciitis.  
The veteran's lay belief that a diagnosis of plantar 
fasciitis is appropriate for his current complaints of right 
heel pain is not competent medical evidence to establish that 
diagnosis, since the veteran is a lay person.  Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  

The veteran has been granted service connection for a 
disability manifested by right foot pain, and that service-
connected disability has been characterized as Achilles 
tendonitis.  The veteran has not established that he has any 
symptom of plantar fasciitis, if present, other than right 
foot pain.  As service connection for disability manifested 
by right foot pain, diagnoses as Achilles tendonitis, right 
foot, has already been granted, a grant of service connection 
for a another disability manifested by right foot pain, 
claimed as plantar fasciitis, right foot, is precluded by 
38 C.F.R. § 4.14, which precludes evaluation of the same 
disability under two different diagnoses.  Evaluation of the 
same manifestation, right foot pain in the instant case, 
under different diagnoses is to be avoided.  See 38 C.F.R. § 
4.14.

In sum, there is no competent evidence on file of a current 
right foot disability manifested by pain, apart from right 
Achilles tendonitis, for which service connection has already 
been granted.  The only evidence supporting a continued 
diagnosis of plantar fasciitis, which had been assigned at 
the time of a February 2002 VA examination, is the veteran's 
own statement of diagnosis.  Here, the question as to whether 
the veteran currently has a right foot disability for which a 
diagnosis of plantar fasciitis is appropriate necessarily 
involves a medical diagnosis.  Accordingly, competent medical 
evidence is required.  

Because the veteran has not presented competent medical 
evidence of the current existence of right foot disability 
attributable to plantar fasciitis, and as the veteran, as a 
layperson, is not competent to offer an opinion regarding 
medical diagnosis, the claim must be denied.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of proof 
of the claimed disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In the absence of a 
current medical diagnosis of plantar fasciitis, the claim for 
service connection for plantar fasciitis must be denied.

ORDER

The appeal for service connection for plantar fasciitis, 
right foot, is denied.


REMAND

The veteran's service medical records reflect numerous 
episodes of outpatient treatment for complaints of low back 
pain, and a March 2002 report of medical evaluation 
proceedings discloses a diagnosis of low back pain with 
sacroiliac joint dysfunction and herniated lumbar nucleus 
pulposus.  A diagnosis of post concussion syndrome has also 
been assigned.  

The veteran seeks service connection for a cervical spine 
disorder, and contends that he has intermittent neck and 
upper back pain.  On VA examination conducted pre-discharge 
in March 2002, the examiner found tenderness to palpation of 
the lower cervical spine and of the paraspinal muscles but 
not of the trapezius muscles.  The examiner assigned a 
diagnosis of chronic cervical strain.  However, on VA 
examination conducted in January 2003, there was no 
tenderness over the cervical spine or palpable muscle spasm, 
although there was tenderness in the head of the triceps.  
The assessment was that the veteran had a normal neck 
examination.  

The veteran has been granted service connection for 
headaches, status post head injuries, and for degenerative 
disk disease, lumbar spine.  In view of the fact that both VA 
examinations of the neck disclosed objective findings of pain 
in the area of the cervical spine, although the areas of 
objective findings of pain differed, it is the Board's 
opinion that further factual development to determine whether 
the objective and subjective pain can be attributed to a 
specific medically-diagnosable disorder, and to reconcile the 
medical evidence of record, is required.  

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and actions 
required under the VCAA and current case law as interpreted 
following this Board decision should be complied with.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this claim is REMANDED to the VBA AMC for the 
following action:

1.  Notify the veteran again of the laws 
and regulations governing his claim, 
including regulations governing 
determinations as to chronicity and 
continuity and medical diagnosis, what 
information and evidence is required to 
substantiate his claim, and which portion 
of the information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran again that 
it is his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  In particular, the 
veteran should be advised to identify any 
records of any sort that might 
substantiate his claim that he has pain 
in the neck or cervical region.   

The veteran should be clearly advised of 
the time frame within which he may submit 
evidence to substantiate his claims, and 
of the provisions of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 701(b), 117 Stat. 2651, 2670 (Dec. 
16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.

2.  The VBA AMC should ask the veteran to 
identify each facility, VA and non-VA, 
including military facilities or private 
facilities, at which he received any 
clinical examination of any type related 
to neck pain, headaches, back pain, or 
the like. since his service discharge in 
June 2002.  

3.  The veteran should be afforded the 
opportunity to submit alternative 
evidence regarding chronic neck pain, 
including, but not limited to, such 
records as examinations for employment or 
education purposes, employment medical 
records, reports of insurance 
examinations, statements from co-workers, 
friends, or others, and the like, or any 
other evidence which might substantiate 
the veteran's contentions.

4.  The veteran should be scheduled for 
VA examination of the neck.  The claims 
folder, including any additional evidence 
or information obtained during the course 
of this Remand, should be made available 
for use in the study of the veteran's 
claim.  The examiner should provide an 
opinion as to whether there is currently 
objective evidence of a disorder of the 
cervical spine or neck area manifested by 
neck pain, excluding headaches and 
degenerative disc disease, lumbar spine, 
with right sacroiliitis, for which 
service connection has already been 
granted.  If there is a current disorder 
manifested by pain, the examiner should 
state the appropriate diagnosis(es).  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has a disorder of the 
neck or cervical spine which is 
etiologically related to his service or 
any incident therein or is secondary to 
or aggravated by a disability for which 
service connection has been granted.  A 
basis should be stated for all opinions 
expressed.

5.  The claims file should then be 
reviewed to ensure that any notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159, as in 
effect or interpreted subsequent to the 
issuance of this Board decision, are 
satisfied.  

6.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



